         Case 1:20-cr-00608-DLC Document 8 Filed 11/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                  20cr608(DLC)
UNITED STATES OF AMERICA,              :
                                       :                      ORDER
               -v-                     :
                                       :
AQUILINO TORRES,                       :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On November 12, 2020, the Court received notification that

Aquilino Torres has been indicted and is detained at the

Metropolitan Correctional Center.         Due to scheduling

difficulties associated with the COVID-19 pandemic, it is hereby

     ORDERED that pursuant to 18 U.S.C. § 3161 (h)(7)(A), the

time from today until December 4, 2020 is excluded in the

interest of justice to accommodate scheduling during the

pandemic.    This exclusion outweighs the best interest of the

defendant and the public in a speedy trial.

     IT IS FURTHER ORDERED that defense counsel for Mr. Torres

shall notify the Court by Thursday, November 19, 2020 whether

the arraignment and initial pretrial conference shall occur in

person at the courthouse or remotely using CourtCall.

Dated:      New York, New York
            November 13, 2020
